Citation Nr: 1748291	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for lentigo maligna.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded the current claim for the issuance of a statement of the case (SOC), as well as the claim for entitlement to service connection for hypertension.  Thereafter, in a February 2016 rating decision, the RO granted service connection for hypertension.  Additionally, after an SOC was issued in February 2016, the Veteran perfected the appeal of the current claim.

The Veteran appeared at a May 2016 Travel Board hearing before the undersigned Veterans Law Judge.  The record was held open for 90 days for the Veteran to submit additional evidence.  No evidence has been received.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current lentigo maligna is related to service, to include exposure to Agent Orange and the sun.

The Veteran has lentigo maligna which was discovered in approximately May 2014.  A May 2014 VA treatment record indicated he had a dark spot growing within a lentigo on his left nasal area.  A biopsy was taken and in July 2014, the Veteran underwent his first excision of the lentigo maligna via Slow Mohs.

Additionally, the Veteran's VA physician, Dr. Bevivino, submitted a July 2015 opinion in which he indicated the Veteran's skin disorder is service-related given his history of Agent Orange exposure during service.

The Veteran submitted a May 2014 statement in which he stated he served in Vietnam and was stationed at Cam Ranh Bay.  He indicated that there is a relationship between his Vietnam service and exposure to Agent Orange, and the development of his current skin disorder, as supported by medical literature which he submitted.  He also noted significant sun exposure during service.  Similarly, the Veteran was afforded a May 2017 Board hearing in which he testified that his skin cancer is related to exposure to the sun and Agent Orange exposure during service.

The Veteran has been diagnosed with lentigo maligna and he has competently testified that his exposure to Agent Orange and the sun during service is what caused it.  Additionally, the Veteran's physician indicated in a July 2015 VA treatment record that his skin disorder was caused by his Agent Orange exposure but without more explanation.  Thus, the Board finds that the low threshold requirement has been met to obtain a VA examination to address the nature and etiology of the Veteran's diagnosed skin disorder, lentigo maligna.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Veteran has indicated ongoing treatment for his skin disorder, prior to the VA examination, any outstanding private and VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, he may submit any such outstanding records directly to VA himself.

2.  Obtain the Veteran's VA treatment records from August 2015, including from the Providence VA Medical Center.

3.  After completion of the above, schedule the Veteran for an appropriate VA skin examination to determine the nature and etiology of his skin disorder lentigo maligna.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed skin disorder had its onset during, or is otherwise related to, the Veteran's service, including his presumed exposure to Agent Orange or to sun exposure.

The examiner should consider the Veteran's lay statements, the medical literature submitted and Dr. Bevivino's July 2015 report.

The report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

